Citation Nr: 1115265	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.  The Veteran also had service in the Army National Guard (ARNG) from October 1999 to November 2004.  During this period he had active Federal service from October 2002 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.

On VA audiometric examination in November 2008 and in December 2008, the examiner noted the claims file contained very limited service treatment records and no service audiograms.  The Veteran had reported a history of military related noise exposure.  .

He denied pre-military noise exposure.  He reported military noise exposure from aircraft while using hearing protection during service in the early 1980s, and by loud generators while guarding prisoners at Guantanamo Bay without hearing protection.  Post military noise exposure included annual weapons qualification twice a year with hearing aids, and use of lawn mowers with hearing protection.  Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
45
50
40
30
LEFT
25
40
55
40
35

Average pure tone thresholds, in decibels (dB), were 41 dB for the right ear and 43 dB for the left ear.  Speech audiometry revealed 94 percent speech discrimination skills in the right ear and 98 percent in the left ear.  It was noted that without a review of the pre-military and military era audiograms, the examiner could not render an opinion regarding the etiology of the hearing loss without resorting to speculation.  

The Veteran testified in December 2010, that he served in the United States Army from March 1981 to March 1984.  He subsequently joined the Arkansas ARNG.  He subsequently was activated for a period from October 2002 through August 2004.  

The Veteran claimed that his bilateral hearing was normal upon separation from his first period of service.  During a physical examination for his ARNG activation a slight hearing loss was noted and he was given a profile for it.  Subsequently he was exposed to severe noise exposure during his activation as a prison guard at Guantanamo Bay where he could not use any hearing protection.  He currently suffers from a bilateral hearing loss which was caused or aggravated by this period of federal service.

The RO requested the Veteran's personnel and service treatment records from the National Personnel Records Center (NPRC) and the Records Management Center (RMC) in October 2008, and from his ARNG unit, the 216th Military Police Guard Company in November 2004.  The NPRC verified that service treatment records from 1981 to 1984 were mailed and the RMC confirmed that service treatment records from 1981 to 1984 and from October 2002 to August 2004 could not be found.  

The Board acknowledges that the RO has only obtained a small portion of the Veteran's service personnel and medical records from his first period of service and a few records from his period of service from October 2002 to August 2004.  As there still appear to be outstanding service treatment records to include entrance and separation examinations, further attempts need to be made to obtain these service records and these records may contain important medical evidence or confirmation of the Veteran's assertions.  

Accordingly, the RO should again request all of the Veteran's medical and personnel records from his initial period of active duty from March 1981 to March 1984, as well as from his period of service in the Army National Guard from October 1999 to November 2004.  

The RO should attempt to ascertain his exact periods of ARNG active duty for training (ACDUTRA) from October 1999 to November 2004.  The personnel and medical treatment records should be obtained as they potentially touch on the issue currently before the Board.  See 38 C.F.R. §3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to determine the Veteran's periods of ARNG ACDUTRA service from October 1999 to November 2004.

2. Take appropriate steps to secure the Veteran's Army and ARNG personnel and medical records from 1981 to 1984 and from October 1999 to November 2004 from the NPRC, the RMC, the Arkansas Adjutant General, and the 216th Military Police Guard Company of the Arkansas Army National Guard.  Any and all records obtained should be associated with the claims file.  All efforts to obtain these records should be fully documented.  If the records cannot be obtained or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that given the possible unavailability of his service personnel, treatment records, and unit records, he may submit alternative records to substantiate his claim.

4.  After the above development is completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss disability.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any hearing loss disorder was incurred in, or aggravated by, the Veteran's active duty service, ARNG activation, and ACDUTRA service.  The appellant's claims folder and a copy of this REMAND should be provided to the examiner for review prior to completion of the examination.  A report of the examination should include discussion of the Veteran's documented medical history and assertions.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

5.  Readjudicate the claim based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be provided an updated Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issue on appeal.  Provide an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


